DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 02/09/2022 has been entered. Claim(s) 77 is/are currently amended. Claim(s) 1-76, 94-96, 100 has/have been canceled. New claim(s) 109-111 has/have been added. Claim(s) 77-93, 97-99 and 101-111 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 109-110 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 109-110, the limitations "provide a recommendation based at least in part on an estimated physical activity level, compare the estimated physical activity level to the physical activity level determined by the sensor electronics, and modify the recommendation when the physical activity level determined by the sensor electronics differs from the estimated physical activity level" lack sufficient support in the application as filed and/or are directed to new matter. The examiner is unable to locate any disclosure related to "an estimated physical activity level," which is apparently differed from an activity level measured by the sensor electronics, or a comparison of such a level to a measured physical activity level. There is no disclosure as to how or by what/who a physical activity level is estimated, what such an estimation is based on, how the recommendation is modified based on the comparison, etc. 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 101 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 101, the claim is dependent on a canceled claim and is therefore indefinite. For the purpose of this Office action, claim 101 will be further discussed with the understanding it is dependent on claim 77.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77-79, 85-93, 99, 101 and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0005499 A1 (previously cited, Catt) and US 2015/0018643 A1 (previously cited, Cole).
Regarding claims 77-78 and 93, Gaoni teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a monitoring device (integrated diabetes monitoring device 400, 500); the wearable device comprising: 
a glucose sensor at least partially disposed within the monitoring device (glucose sensor 415, 515), the glucose sensor comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose levels); 
an accelerometer disposed within the monitoring device, and configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising one or more processors (computing device 410, 510) and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (program memory 445, 545), cause the one or more processors to: determine a glucose level measurement of the subject (¶ [0038] current levels translated into blood glucose values by the computing device), and determine a physical activity level of the subject based on the plurality of signals from the accelerometer (¶ [0038] consumed energy values calculated the computing device); and 
wireless communication circuitry configured to communicate data indicative of a glucose level and a physical activity level according to BLUETOOTH communication protocol to a reader device (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and 
a reader device (communication device 120) comprising: one or more processors (¶ [0028] processor); a transceiver configured to receive the data indicative of the glucose level and the data indicative of the physical activity level from the wireless communication circuitry (¶ [0027] wireless transceiver 125 to enable device 120 to receive and/or transmit measurement data from/to monitoring and treatment device 110; Fig. 7, where measurement data includes blood glucose and activity levels); and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (¶ [0028] program memory), cause the one or more processors to: determine and display a recommendation based on the data indicative of the glucose level and the physical activity level (¶ [0029] where communications device 120 includes at least one software application capable to process measurement or other data received from the monitoring device 110 to, e.g., recommend specific actions and/or display data).
Gaoni discloses the recommendation determined/displayed by the reader device is based on data received from the monitoring device (¶ [0029]), which may include both glucose level data and physical activity level data (e.g., ¶ [0011]; Fig. 4; Fig. 7; etc.), such that Gaoni teaches/suggests a recommendation is determined based on the data indicative of the glucose level and the physical activity level. Additionally, Catt teaches/suggests a system comprising a processor(s) (Fig. 3, data processing module) configured to modify a periodic recommendation based on the data indicative of the glucose level and the data indicative of the physical activity level and displaying said periodic recommendation (¶¶ [0063]-[0064] where movement and analyte readings over a set time period can be analyzed by the data processing module and target activity levels set and given for a forthcoming time period; ¶ [0125] where feedback may be provided by a display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the processor(s) of the reader device being configured to modify and display a periodic recommendation based on the data indicative of the physical activity level as taught/suggested by Catt in order to provide a reliable recommendation(s) for engagement in physical activity to regulate an individual's blood glucose levels (Gaoni, ¶ [0029]; Catt, ¶ [0002]; etc.). 
Gaoni as modified does not expressly teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject to sense the glucose level. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of a subject (¶ [0088] invasive subcutaneous sensor; or ¶ [0113] analytical chamber containing reagents for glucose determination in extracted interstitial fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified does not expressly teach the monitoring device comprises and/or is contained within a housing. 
Cole teaches/suggests a system comprising a monitoring device (device 102) comprising and/or contained within a housing (103), wherein the monitoring device/housing comprises an in vivo glucose sensor disposed at least partially within the housing (¶ [0050] analyte sensor 104); at least one additional sensor disposed in the housing (¶ [0083] optical sensor 308; ¶ [0101] magnetic sensor 702; etc.); sensor electronics disposed within housing, etc. (¶ [0050] circuitry and a power source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the monitoring device comprising or being contained within a housing, wherein the sensors are disposed within the housing as taught and/or suggested by Cole in order to enclose and protect the components of the monitoring device (Cole, ¶ [0112]).
Regarding claim 79, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions further cause the processor(s) of the sensor electronics to determine a trend value. However, Gaoni teaches/suggests data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (¶ [0038]). Additionally, Catt teaches and/or suggests a similar system comprising sensor electronics including a processor(s) configured to determine a trend value, wherein recommendations are determined based on said trend (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions further causing the processor(s) of the sensor electronics to determine a trend value as taught/suggested by Catt in order to enable immediate recommendations based on short term trends in glucose (Catt, ¶ [0130]). 
Regarding claim 85, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]). 
Regarding claim 86, Gaoni as modified teaches/suggests the sensor electronics further comprises analog front end circuitry (Fig. 5, circuitry 560) coupled with the accelerometer (Fig. 5, physical activity sensor 520 of sub-system 505) and the glucose sensor (Fig. 5, blood glucose level sensor 515 of sub-system 505). 
Regarding claims 87-89, Gaoni as modified teaches/suggests the analog front end circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data, respectively, to the processor(s) of the sensor electronics in digital form (¶ [0041] wherein front-end circuitry 560 process analog signals from sensor sub-system 505 and convert these signals to digital signals for further processing and/or transmission).
Regarding claim 90-92, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration. 
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a single axis configuration or a multiple/three axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 99, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions further comprise instructions that, when executed by the one or more processors of the sensor electronics, further cause the one or more processors of the sensor electronics to determine glucose metrics related to the physical activity.
However, Gaoni discloses data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (¶ [0038]). Additionally, Catt teaches/suggests a system comprising a processor(s) configured to determine glucose metrics related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes); determine a periodic recommendation based on the glucose metrics and the physical activity level measured (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity; ¶ [0044] wherein the system is able to effectively learn which activities result in which rates of glucose clearance and can tailor the prompts appropriately); and display, via a reader device, the recommendation (¶ [0125] wherein the prompt to engage in physical activity may be by a message generated on a display on a mobile phone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions further comprising instructions that, when executed by the processor(s), further cause the processor(s) of the sensor electronics to determine glucose metrics related to the physical activity, wherein the recommendation is based on the glucose metrics and the physical activity level measured, and the instructions of the reader device further comprises instructions that, when executed by the processor(s) of the reader device, further cause the processor(s) of the reader device to display the recommendation as taught and/or suggested Catt in order to enable providing a recommendation(s) that is individually tailored relative to the historical data collected from the user (Catt, ¶ [0044]). 
Regarding claim 111, Gaoni teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a sensor control device (integrated diabetes monitoring device 400, 500); the sensor control device comprising: 
a glucose sensor at least partially disposed within the monitoring device (glucose sensor 415, 515), the glucose sensor comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose levels); 
an accelerometer disposed within the monitoring device, and configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising one or more processors (computing device 410, 510) and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (program memory 445, 545), cause the one or more processors to: determine a glucose level measurement of the subject (¶ [0038] current levels translated into blood glucose values by the computing device), and determine a physical activity level of the subject based on the plurality of signals from the accelerometer (¶ [0038] consumed energy values calculated the computing device); and 
wireless communication circuitry configured to communicate data indicative of a glucose level and a physical activity level according to BLUETOOTH communication protocol to a reader device (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and 
a reader device (communication device 120) comprising: a display (¶ [0028] display); one or more processors (¶ [0028] processor); a transceiver configured to receive the data indicative of the glucose level and the data indicative of the physical activity level from the wireless communication circuitry (¶ [0027] wireless transceiver 125 to enable device 120 to receive and/or transmit measurement data from/to monitoring and treatment device 110; Fig. 7, where measurement data includes blood glucose and activity levels); and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (¶ [0028] program memory), cause the one or more processors to: determine and display a recommendation based on the data indicative of the glucose level and the physical activity level (¶ [0029] where communications device 120 includes at least one software application capable to process measurement or other data received from the monitoring device 110 to, e.g., recommend specific actions and/or display data).
Gaoni does not expressly teach the glucose sensor is an in vivo glucose sensor configure to sense a glucose level of the subject, wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface and in contact with an interstitial fluid of the subject. However, Gaoni does disclose any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor configure to sense a glucose level of the subject, wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface and in contact with an interstitial fluid of the subject (¶ [0088] invasive subcutaneous sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Gaoni as modified discloses the sensor control device may be attached to a user (¶ [0026]), Gaoni as modified does not expressly teach the sensor control device comprises an adhesive patch for securing the sensor control device to a skin surface of a subject. 
Cole teaches/suggests a system comprising a sensor control device (sensor control device 102) comprising an adhesive patch for securing the sensor control device to a skin surface of a subject (¶ [0050] adhesive layer positioned at the base of patch 105 for attachment to a skin surface of the user's body) and an in vivo glucose sensor configure to sense a glucose level of the subject, wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface and in contact with an interstitial fluid of the subject (analyte sensor 104; ¶ [0050] where ensor 104 is adapted to be at least partially inserted into the body of the user, where it can make contact with the user's bodily fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the sensor control device further comprising an adhesive patch for securing the sensor control device to a skin surface of a subject as taught/suggested by Cole as a simple substitution of one known, suitable means for attaching the sensor control device to a user for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified does not teach the processor of the sensor electronics is configured to determine one or more glucose metrics based on the glucose level measurements, the wireless communication circuitry is configured to communicate the one or more glucose metrics, or the reader device is configured to display at least one of the one or more glucose metrics on the display of the reader device. 
However, Gaoni as modified teaches/suggests some data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (¶ [0038]). Additionally, Catt teaches/suggests a similar system comprising sensor electronics including a processor(s) configured to determine one or more glucose metrics based on the glucose level measurements (e.g., ¶ [0149] dynamic movement of glucose data (moving higher, moving lover, or stationary). Catt further discloses feedback may be provided/displayed by a reader device (e.g., mobile phone) in wireless communication with sensor electronics (¶¶ [0117]-[0118]), suggesting the sensor electronics comprises wireless communication means for communicating feedback metrics to said reader device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the sensor electronics being configured to determine one or more glucose metrics based on the glucose level measurements, the wireless communication circuitry being configured to communicate the one or more glucose metrics, and the reader device being configured to display at least one of the one or more glucose metrics on the display of the reader device as taught/suggested by Catt in order to provide guidance to the individual to minimize the amount of time spent in abnormal glucose ranges (Catt, ¶¶ [0148]-[0149]). 
Gaoni as modified discloses recommendations determined/displayed by the reader device based on data received from the monitoring device (¶ [0029]), which may include both glucose level data and physical activity level data (e.g., ¶ [0011]; Fig. 4; Fig. 7; etc.), such that Gaoni teaches/suggests a recommendation is determined based on the data indicative of the glucose level and the physical activity level. Additionally, Catt teaches/suggests a system comprising a processor(s) (Fig. 3, data processing module) configured to modify a periodic recommendation based on data indicative of the physical activity level and displaying said periodic recommendation (¶¶ [0063]-[0064] where movement and analyte readings over a set time period can be analyzed by the data processing module and target activity levels set and given for a forthcoming time period; ¶ [0125] where feedback may be provided by a display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the reader device being configured to modify and display a periodic recommendation based on the data indicative of the physical activity level as taught/suggested by Catt in order to provide a reliable recommendation(s) for engagement in physical activity to regulate an individual's blood glucose levels (Gaoni, ¶ [0029]; Catt, ¶ [0002]; etc.). 

Claim(s) 80-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster).
Regarding claims 80-84, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a MEMS (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 97, 98 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2018/0052976 A1 (previously cited, Lee).
Regarding claims 97, 98 and 102, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, does not expressly teach the periodic recommendation comprises a daily nutrient recommendation. 
However, Catt teaches and/or suggests, in addition to recommendations related to physical activity, the processor(s) may be further configured to determine and/or provide feedback related to diet recommendations (e.g., ¶ [0208]). Lee teaches and/or suggests a processor(s) configured to determine a periodic recommendation based on at least one of gender, age, BMI, and activity level, wherein the periodic recommendation comprises a daily nutrient recommendation (¶ [0067] where gender, age, general activity level, etc. are evaluated to determine a daily recommendation); modify the periodic recommendation based on a measured physical activity level (¶ [0070] where the system may monitor activity of the user and adjust recommended nutrient information in accordance with activity); and to display the periodic recommendation (e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the periodic recommendation comprising a daily nutrient recommendation based on at least one of gender, age, BMI, and activity level, wherein the processor(s) is configured to modify daily nutrient based on physical activity level and to display the periodic daily nutrient recommendation as taught/suggested by Lee in order to enable providing a user with additional lifestyle management recommendations (Catt, ¶ [0208]) to, e.g., encourage compliance with a recommended diet and/or dietary goal (Catt, ¶ [0128]; Lee, Abstract). 

Claim(s) 103-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 97 above, and further in view of Lee; or alternatively, over Gaoni in view of Catt, Cole and Lee as applied to claim(s) 97 above, and further in view of "Interactive DRI for Healthcare Professionals" (previously cited, hereinafter "Interactive DRI").
Regarding claims 103-108, Gaoni as modified teaches and/or suggests the limitations of claim 97, as discussed above. Lee further discloses the daily nutrient recommendation comprises daily caloric intake recommendation (Fig. 6; ¶ [0067]), daily water recommendation (¶ [0084]), daily protein intake recommendation (Fig. 6; ¶ [0068]), daily fat intake recommendation (Fig. 6; ¶ [0068]), daily vitamin intake recommendation (¶ [0068] where daily goals may include daily macronutrient recommendations; ¶ [0087] where macronutrient data includes vitamin data), and daily mineral intake recommendation (¶ [0068] where daily goals may include daily macronutrient recommendations; ¶ [0087] where macronutrient data may include mineral data). 
Alternatively/Additionally, Lee teaches/suggests the daily nutrient recommendation may comprise goals that recommend daily allowances for any of various macronutrients (¶ [0066]). Interactive DRI teaches/suggests determining a daily nutrient recommendation based on at least one of gender, age, BMI, and activity level (inputs to calculator), wherein the daily nutrient recommendation comprises daily caloric intake (daily calorie needs), daily water intake (total water), daily protein intake (protein), daily fat intake (fat), daily vitamin intake (vitamins), and daily mineral intake (minerals) recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the daily nutrient recommendation comprising daily caloric, daily water, daily protein, daily fat, daily vitamin, and daily mineral intake recommendations as taught and/or suggested by Interactive DRI as a simple substitution of one set of established recommended daily allowances that can be adjusted to an individual's requirements for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 109 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and US 2003/0226695 A1 (Mault).
Regarding claims 109 and 100, Gaoni teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a monitoring device (integrated diabetes monitoring device 400, 500); the monitoring device comprising: 
a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose levels); 
an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising one or more processors (computing device 410, 510) and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (program memory 445, 545), cause the one or more processors to: determine a glucose level measurement of the subject (¶ [0038] current levels translated into blood glucose values by the computing device), and determine a physical activity level of the subject based on the plurality of signals from the accelerometer (¶ [0038] consumed energy values calculated the computing device); and 
wireless communication circuitry configured to communicate data indicative of a glucose level and a physical activity level according to BLUETOOTH communication protocol to a reader device (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and 
a reader device (communication device 120) comprising: one or more processors (¶ [0028] processor); a transceiver configured to receive the data indicative of the glucose level and the data indicative of the physical activity level from the wireless communication circuitry (¶ [0027] wireless transceiver 125 to enable device 120 to receive and/or transmit measurement data from/to monitoring and treatment device 110; Fig. 7, where measurement data includes blood glucose and activity levels); and memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors (¶ [0028] program memory), cause the one or more processors to: determine and display a recommendation based on the data indicative of the glucose level and/or the physical activity level (¶ [0029] where communications device 120 includes at least one software application capable to process measurement or other data received from the monitoring device 110 to, e.g., recommend specific actions and/or display data).
Gaoni does not expressly teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be placed in fluid contact with an interstitial fluid of the subject and to sense a glucose level of the subject. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of a subject to sense a glucose level (¶ [0088] invasive subcutaneous sensor; or ¶ [0113] analytical chamber containing reagents for glucose determination in extracted interstitial fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent/continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified discloses the recommendation(s) determined/displayed by the reader device is based on data received from the monitoring device (¶ [0029]), which may include both glucose level data and physical activity level data (e.g., ¶ [0011]; Fig. 4; Fig. 7; etc.), but does not expressly teach the processor(s) of the reader device is configured to provide a recommendation based at least in part on an estimated physical activity level, compare the estimated physical activity level to the physical activity level determined by the sensor electronics, and modify the recommendation when the physical activity level determined by the sensor electronics differs from the estimated physical activity level. 
However, Catt teaches/suggests a system comprising a processor configured to provide and/or adjust a recommendation, such as a target activity level, based on measured activity levels (¶¶ [0063]-[0064]). Catt further discloses determining and/or providing feedback related to diet recommendations (e.g., ¶ [0208]). Catt discloses both daily physical activity and dietary control are important in managing diabetes (¶ [0128]), and discloses weight loss may be beneficial for lowering risk of diabetes (¶ [0006]). Mault teaches/suggests a system configured to provide a nutrition recommendation based at least in part on an estimated physical activity level, compare the estimated physical activity level to a measured physical activity level, and modify the recommendation when the measured physical activity level differs from the estimated physical activity level (¶ [0016] where weight control goals, such as a recommended daily intake and/or an average daily diet point allowance, can be recalculated if recoded activity levels differ from a predicted estimate). Mault additionally discloses diet control and/or monitoring is important for diabetic patients (¶ [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the reader device being configured to provide a nutrition recommendation based at least in part on an estimated physical activity level, compare the estimated physical activity level to the physical activity level determined by the sensor electronics, and modify the recommendation when the physical activity level determined by the sensor electronics differs from the estimated physical activity level as taught/suggested by Mault in order to promote dietary control and/or weight loss (Mault, ¶ [0016]) to aid a user in diabetes management (Catt, ¶ [0128]), in mitigating risk of developing diabetes (Catt, ¶ [0006]), etc.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the rejection of claim 77, Applicant submits, "Catt also fails to disclose or suggest that a memory of a reader device stores instructions that when executed by the one or more processors of the reader device, cause the one or more processors to modify a periodic recommendation based on the data indicative of the physical activity level. Catt discloses that the number of times analyte levels have fallen out of a predetermined range in a 24-hour period can be determined, and target activity levels can be given for the next 24 hour period. See Catt at [0064]. Thus, Catt discloses setting a target activity level (alleged to be a 'periodic recommendation' as claimed) based on analyte levels" (Remarks, pg. 11). 
The examiner respectfully disagrees. While Catt gives one example of modifying target activity levels based on analyte level data in paragraph [0064], Catt expressly discloses target activity levels may be determined based on analyte levels and physical activity levels (i.e., movement) (¶ [0063]). 
Applicant further contends, "Further, one of ordinary skill in the art would not have been motivated to modify Gaoni based on the alleged teachings of Catt. Gaoni discloses a diabetes monitoring system that automates reporting to a medical care center to free the user of this task and to increase the accuracy of the data. See Gaoni at [0006]. Gaoni has not been shown to relate to setting or recommending target activity levels for a user. Thus, the Office has not provided an explanation why one skilled in the art would seek to modify Gaoni to provide a recommendation of a target activity level, and that the recommendation is based on physical activity levels, as allegedly disclosed by Catt" (Remarks, pg. 11). 
The examiner respectfully disagrees. Automated reporting to a medical care center to free the user of this task and to increase the accuracy of the data is described as one example of the system disclosed by Gaoni (¶ [0006]). The disclosure of Gaoni further includes an apparatus, system, and method for diabetes monitoring and treatment, including patient parameter monitoring with automated analyzing and/or reporting (¶ [0006]) that includes a reader device configured to "implement one or more selected algorithms used to create and manage a database, analyze data, generate and implement reports, warnings and/or alerts, recommend specific actions, display data" etc. Gaoni discloses/suggests the disclosed invention is useful in/provided for aiding users treat and managed a disease, such as diabetes, which is managed by closely monitoring and managing ones blood-glucose levels through exercise, diet and medications (¶¶ [0002]-[0005]). Catt teaches and/or suggests activity recommendations specifically for diabetic users to aid in managing their condition (throughout document, see e.g., ¶ [0002]; ¶ [0099]; etc.). Accordingly, Gaoni teaches providing recommendations based on measurement data (glucose levels, activity levels, etc.) to a user for management of diabetes, and Catt discloses a specific recommendation that is beneficial for this population.
With respect to the rejection of claim 97, Applicant submits, "The Office's rationale for the further modification of the Gaoni combination based on Lee to include a dietary recommendation is 'to enable providing a user with additional lifestyle management recommendations to, e.g., encourage compliance with a recommended diet and/or dietary goals.' See Office Action at p. 12 (internal citations omitted). The Office's rationale is conclusory and is not based on evidence as Gaoni does not relate to dietary goals and lifestyle management as in Lee. Instead, Gaoni discloses a system for diabetes management and treatment with automated reporting of data to a medical center to free the patient of the need to report data and to increase the accuracy of the data. See Gaoni at [0006]. The Office does not explain why one skilled in the art would seek to modify Gaoni based on Lee, and transforms Gaoni's diabetes monitoring system into a system for providing dietary recommendations" and "One of ordinary skill in the art would have had no reason to modify Gaoni's diabetes monitoring system to provide dietary recommendations based on Lee's disclosure of providing dietary goals to help users achieve weight loss and other long-term dietary goals" (Remarks, pgs. 12-13). 
The examiner respectfully disagrees. As noted above, Gaoni is not limited to the one example cited by Applicant, but further discloses systems for providing, inter alia, automated reports, recommendations, etc. based on measurement data to a user for monitoring, treating and/or managing diabetes, as discussed above. Catt discloses determining and/or providing feedback related to diet/nutrition recommendations (e.g., ¶ [0208]), disclosing both daily physical activity and dietary control are important in managing diabetes (¶ [0128]). Lee discloses a method for generating/modifying a nutrition recommendation based on activity levels. Accordingly, similar to claim 77 above, Gaoni teaches providing recommendations based on measurement data (glucose levels, activity levels) to a user for management of diabetes. Catt suggests diet recommendations are beneficial for this population. Lee discloses a method for determining such recommendations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791